DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, represented by Claims 1-8, Subspecies I Species I, represented by Fig. 3, and Subspecies II Species VII, represented by Fig. 8b, in the reply filed on 11/8/2021 is acknowledged.
Claims 9-22 are withdrawn as being drawn to a non-elected Inventive Group (Groups II and III). Claims 1-8 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Thomas (PGPub. 2018/0168360).
With regard to Claim 1:
Thomas discloses: A resilient unit (430), comprising an array of first springs (420) located in discrete pockets (410) formed between 
With regard to Claim 2:
Thomas discloses: wherein the springs are held under compression in the pockets (Fig. 5; [0073-0077]).
With regard to Claim 5:
Thomas discloses: wherein the first spring is wider than it is tall (Fig. 5; [0073-0077]).
With regard to Claim 6:
Thomas discloses: wherein the second spring is taller than it is wide (Fig. 5; [0073-0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Thomas, from now on referred to as Thomas 2 (PGPub. 2018/0153310).
With regard to Claim 3:
Thomas discloses the invention as described above.
However Thomas does not explicitly disclose: wherein the second spring is taller/longer than the first spring.
Nevertheless Thomas 2 teaches a coil-in-coil spring system wherein a second spring (35a) is taller/longer than a first spring (35b), for the purpose of providing proper firmness to the pocketed spring as well as preventing bottoming out (Fig. 4; [0024]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the coil-in-coil system of Thomas with the teachings of Thomas 2 such that the modification yields: “wherein the second spring is taller/longer than the first spring”, for the purpose of providing proper firmness to the pocketed spring as well as preventing bottoming out.
With regard to Claim 4:
Thomas (as modified above) discloses the invention as described above.
Furthermore Thomas discloses: wherein the second spring is substantially held in position by the pocket of the first spring (Fig. 5; [0073-0077]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Rasbach (US Pat. No. 8,905,386).
With regard to Claim 7:
Thomas discloses the invention as described above.
However Thomas does not explicitly disclose: wherein the first springs are of wire of a first gauge and the second springs are of wire of as second, different gauge.
Nevertheless Rasbach teaches a spring system comprising an inner spring disposed within an outer spring, wherein said outer spring has a first thickness/gauge and the inner spring has a smaller thickness/gauge, for the purpose of allowing the inner spring to generally compress to a greater extent than the outer spring while preventing bottoming out of the spring system (Fig. 2; Col 3 lines 4-15).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Thomas with the teachings of Rasbach such that the modification yields: “wherein the first springs are of wire of a first gauge and the second springs are of wire of as second, different gauge”, for the purpose of allowing the second spring to generally compress to a greater extent than the first spring while preventing bottoming out of the pocketed springs.
With regard to Claim 8:
Thomas (as modified above) discloses the invention as described above.
Furthermore Thomas discloses: wherein the first gauge is greater, ie thicker, than the second gauge (Rasbach: Fig. 2; Col 2 lines 4-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner